Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 1 of 19 PageID 1119




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 DAVID SCOTT HASTINGS,

              Plaintiff,

 v.                                               Case No: 2:18-cv-81-FtM-38MRM

 CITY FORT MYERS, DERRICK
 DIGGS, STEPHEN B.
 RUSSELL, NATALIE K.
 SAVINO, NICOLAS MAMALIS,
 ALESHA MOREL and TYLER
 LOVEJOY,

               Defendants.
                                           /

                               OPINION AND ORDER1

        Before the Court are Defendant Natalie K. Savino’s Motion to Dismiss

 (Doc. 53) and Defendants City of Fort Myers, Derrick Diggs, Nicolas Mamalis,

 and Alesha Morel’s Motion to Dismiss (Doc. 56).                  Plaintiff David Scott

 Hastings, appearing pro se, has filed one response to both motions. (Doc. 60).

 Also here is Hastings’ Motion to Recuse the undersigned (Doc. 61).




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 2 of 19 PageID 1120




                               BACKGROUND

       Hastings brings a 42 U.S.C. § 1983 claim against the City of Fort Myers

 and several city and state officials involved in his misdemeanor stalking case.

 His complaint stems from an email sent to three of his adult children on

 January 8, 2017. That email addressed his discovery of stolen trust funds and

 the legal action he would be forced to take to recover the money. Hastings

 claims his first ex-wife hacked into his son’s email account, forwarded the

 email to herself, and then forwarded the email to Hastings’ second ex-wife

 Elaine Hastings. Elaine Hastings reported the email to the Fort Myers Police

 Department, where it was used in a criminal proceeding by Defendants Nicolas

 Mamalis and Alesha Morel, who are Fort Myers police officers. Assistant State

 Attorney Natalie Savino filed a probable cause affidavit, stating Hastings

 violated the no-contact order, which led to an arrest warrant. Hastings was

 arrested in Idaho and extradited to Florida.     Hastings was charged with

 misdemeanor stalking in Case Number 17-MM-389 in Lee County. The 2017

 charge was nolle prossed.

       Not mentioned in Hastings’ complaint is his lengthy criminal history in

 Lee County, Florida. After ongoing domestic issues, a Lee County circuit judge

 issued a no-contact order in August 2013 that prohibited Hastings from

 contacting both his ex-wife Elaine Hastings and daughter Savannah Hastings.

 (See Doc. 56-1). Hastings violated the order, and in January 2014 an arrest




                                       2
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 3 of 19 PageID 1121




 warrant was issued for aggravated stalking domestic violence. (See Doc 56-3).

 In October 2014, Hastings pled guilty to the aggravated stalking charge, and

 the state court issued an order deferring adjudication and placing Hastings on

 probation supervision for 48 months.       (See Doc. 56-4). The Circuit Court

 dictated a no-contact order preventing Hastings from contacting both Elaine

 Hastings and Savannah Hastings. (Doc. 56-4).

       Hastings did not comply with conditions of his probation. On March 2,

 2017, Elaine Hastings reported his conduct to the police, providing a written

 statement describing his repeated violations of the no-contact order and

 producing evidence of emails, text messages, and other documents. (Doc. 56-7

 at 7-11). Officer Mamalis was the officer who spoke with Elaine Hastings.

 (Doc. 56-7 at 10).    After the conversation with Elaine Hastings, Officer

 Mamalis contacted Detective Morel and advised her of the situation. (Doc. 56-

 7 at 11). A few weeks later, Savino filed a Capias alleging that Hastings

 violated a no-contact order. (Doc. 53-1). She alleged that between August 10,

 2016, and March 27, 2017, Hastings unlawfully, willfully, maliciously, and

 repeatedly followed or harassed his ex-wife. (See Doc. 53-2). The state court

 issued a warrant for Hastings’ arrest. (See Doc. 56-6).

       On April 18, 2017, a Violation Report was filed alleging Hastings violated

 conditions (1) and (3) of his probation. (See Doc. 56-5). The Violation Report

 alleged that Hastings failed to report to probation as directed, moved




                                        3
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 4 of 19 PageID 1122




 residences without permission of probation, violated the no-contact order in

 place, and threatened the lives of the victims and other family members. (Doc.

 56-5). On April 26, 2017, an addendum to the violation report was filed. The

 addendum alleged Hastings sent several emails and text messages in violation

 of the no-contact order. (See Doc. 56-7 at 7-11).

       In April and May 2017, Hastings issued multiple subpoenas and notices

 for production in the 2014 case. On May 8, 2017, Savino filed the “State’s

 Notice of Objection and Motion to Quash Notice of Production and Subpoena

 Duces Tecum with Deposition.” (See Doc. 53-5). The State’s Notice of Objection

 referenced a protective order entered in Hastings’ divorce case that prohibited

 Hastings from making court applications and/or subpoenas duces tecum

 without first obtaining an order. (See Doc. 53-6). The protective order found

 that Hastings’ “vast filings are purposeful to provoke and cause direct

 harassment and harm” to his ex-wife and prohibited Hastings from making

 any future court applications or subpoenas. (Doc. 53-6).

       In July 2017, Hastings’ counsel filed a “Motion for Issuance of Subpoena

 Duces Tecum” in Case Number 17-MM-389. (See Doc. 53-7). He wanted

 information from his ex-wife, including her call logs, text message logs, data

 history logs, and email records. (Doc. 53-7).

       Over four days in late September and early October 2017, an evidentiary

 hearing was held about the violation of probation. (See Doc. 53-12; Doc. 53-13;




                                        4
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 5 of 19 PageID 1123




 Doc. 53-14; Doc. 53-15). Elaine Hastings testified at that hearing. According

 to her, she obtained an injunction against Hastings in 2013, he violated the

 injunction, and a criminal case was filed against Hastings. (Doc. 53-12 at 142:

 8-14). Elaine Hastings also explained the many harassing subpoenas, notices

 of production, motions, objections, and appeals filed by her ex-husband that led

 to a protective order. (Doc. 53-12 at 143-152). She also testified that while

 Hastings was on probation, she reported his filings and contact with her to the

 Fort Myers Police Department. (Doc. 53-12 at 152-153).

        On October 5, 2017, the state court entered an Order of Revocation of

 Probation stating the state court found Hastings violated his probation.

 Relevant here, the state court found he violated the no-contact order. (Doc. 56-

 9).2 He was then remanded into custody and sentenced to sixty months in

 prison. (See Doc. 53-16).

        On October 6, 2017, Savino filed a “Notice of Nolle Prosequi” in the Case

 Number 17-MM-389, the 2017 charge. (See Doc. 53-11).

        Four months later, Hastings filed this federal suit. The Third Amended

 Complaint is the operative pleading (Doc. 27) and the subject of the motions to

 dismiss (Doc. 53; Doc. 56). Pertinent here, Hastings accuses Savino of violating




 2The order found Hastings guilty of violating condition 5 of his probation. In the April 26,
 2017, addendum, the state charged Hastings with violating condition 5 of his probation
 because he violated the no-contact order. (See Doc. 56-7 at 3).




                                              5
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 6 of 19 PageID 1124




 his due process rights by lying in a probable cause affidavit and overstating to

 the state court the number of subpoenas issued to his ex-wife in his divorce

 case (Counts II and V). Hastings does not state what roles Officers Mamalis

 and Morel played in the investigation, but he claims they were the “legal cause”

 of the criminal charge and accuses them of malicious prosecution (Count III).

 Hastings reported Officers Mamalis and Morel to Fort Myers Police Chief

 Derrick Diggs, who took no action. He thus sues Chief Diggs for negligence in

 the supervision, training, and retention of the officers. (Count VI). Hastings

 also sues the City of Fort Myers for negligently hiring, training, and

 disciplining Mamalis, Morel, and Diggs, and seeks to hold the City vicariously

 liable for the officers’ conduct (Count VII).

          Savino, in her individual capacity, moves to dismiss Counts II and V of

 the Third Amended Complaint for lack of subject matter jurisdiction under

 Federal Rule of Civil Procedure 12(b)(1).3 (Doc. 53). The City, Chief Diggs,

 Officer Mamalis, and Officer Morel4 move to dismiss for the same reason. (Doc.

 56). Just days after responding to both motions, Hastings has moved to recuse

 the undersigned under 28 U.S.C. § 455.                   (Doc. 61).     Before deciding the

 jurisdictional challenge, the Court must first address the recusal issue.


 3 The Court previously dismissed Count I and all claims against Savino in her official
 capacity. (Doc. 45 at 6).

 4   Officers Mamalis and Morel bring their motion in their official capacities. (Doc. 56 at 1).




                                                  6
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 7 of 19 PageID 1125




                                 MOTION TO RECUSE

        Section 455 provides two bases for recusal.5 First, a judge must recuse

 herself when her “impartiality might be reasonably questioned.” 28 U.S.C. §

 455(a). Second, a judge must disqualify herself where she “has a personal bias

 or prejudice concerning a party, or personal knowledge of disputed evidentiary

 facts concerning the proceeding[.]” Id. § 455(b)(1). Both bases require recusal

 for extra-judicial conduct outside the present judicial proceedings. See Jaffree

 v. Wallace, 837 F.2d 1461, 1465 (11th Cir. 1988) (stating a party “must show

 more than a disagreement with the judge’s judicial philosophy: they must point

 out personal, extrajudicial bias”); DeBose v. Univ. of S. Fla. Bd. of Trustees, No.

 8:15-CV-2787-EAK-AEP, 2018 WL 8919875, at *2 (M.D. Fla. Mar. 9, 2018)

 (citations omitted).

        For § 455(a), the concern is avoiding the appearance of partiality. Thus,

 “[t]he test under Section 455(a) is whether an objective, disinterested, lay

 observer fully informed of the facts on which recusal was sought would

 entertain a significant doubt about the judge’s impartiality.” United States v.

 Chandler, 996 F.2d 1073, 1104 (11th Cir. 1993) (citations omitted). “While

 Subsection 455(a) addresses the appearance of impropriety, Subsection 455(b)

 addresses the problem of actual bias by mandating recusal in certain specific



 5Hastings moves for recusal under “28 U.S.C. § 455(a)(b)(1). (Doc. 61). But because there is
 no “§ 455(a)(b)(1),” the Court liberally reviews the motion under both § 455(a) and § 455(b)(1).




                                                7
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 8 of 19 PageID 1126




 circumstances where partiality is presumed, including personal bias or

 prejudice towards a party to the litigation.” DeBose, 2018 WL 8919875, at *2

 (internal quotes and citations omitted); 28 U.S.C. § 455(b)(1). But a judge must

 preside over the case if none of the enumerated conflicts of interest mandating

 recusal under § 455(b) apply.           See Prescott v. Alejo, No. 2:09-CV-791-

 FTM36SPC, 2010 WL 2366575, at *1 (M.D. Fla. June 11, 2010).

       Here, Hastings argues for recusal because the undersigned and her

 family know his ex-wife, who is the alleged victim in the underlying domestic

 dispute, and stepson. For example, Hastings notes the undersigned’s and his

 stepson attended grade school and played sports together. He also says that

 his ex-wife and the undersigned’s spouse worked for the same employer.

 Because of these connections from years past, Hastings argues the

 undersigned must recuse from this case. Not so.

       Even taking Hastings’ facts as true,6 no reasonable person could question

 the undersigned’s impartiality or think the undersigned has any bias or

 prejudice against Hastings. Any contact the undersigned or her family may

 have had with Hastings and his family was fleeting, and years removed from

 this proceeding. And any interaction was unrelated to the issues involved in



 6 The undersigned disagrees with Hastings’ factual allegations about the contact between
 their families. But the undersigned need not delve into these disagreements because even
 accepting Hastings’ allegations as true does not warrant recusal under § 455.




                                            8
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 9 of 19 PageID 1127




 this civil rights suit and can in no way influence the undersigned. What is

 more, Hastings does not even argue – nor could he – that the undersigned has

 any personal knowledge of disputed facts about this suit.

         And to be clear, neither the ex-wife nor stepson are named parties here.

 Hastings sues a municipality and government workers for                            alleged

 constitutional violations. Although the ex-wife and stepson may have played

 lead roles in the underlying domestic dispute, their roles here are minor at

 best.

         In sum, Hastings presents no evidence that the undersigned will be

 unfair and partial.7 United States v. Greenough, 782 F.2d 1556, 1558 (11th

 Cir. 1986) (“a judge, having been assigned to a case, should not recuse himself

 on unsupported, irrational, or highly tenuous speculation”). Because Hastings

 has failed to show that recusal is warranted, the Court will turn next to

 whether it has subject matter jurisdiction to hear this case.

                               MOTIONS TO DISMISS

 A. Legal Standard

         Federal Rule of Civil Procedure 12(b)(1) permits dismissal when the

 court lacks subject-matter jurisdiction. There are two types of motions to



 7 Hastings has litigated several cases before the undersigned – many of which have been
 dismissed – yet has not raised recusal until now. To the extent that the prior lawsuits may
 be motivating the motion for recusal, adverse orders or rulings do not themselves evidence
 bias. See Jones v. Commonwealth Land Title Ins. Co., 459 F. App’x 808, 811 (11th Cir. 2012).




                                              9
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 10 of 19 PageID 1128




  dismiss for the lack of subject-matter jurisdiction: the “facial attack” and the

  “factual attack.”    Defendants assert a factual attack that challenges the

  existence of subject-matter jurisdiction in fact, despite the pleadings, and

  matters outside the pleadings, such as testimony and affidavits, may be

  considered by the court. Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir.

  1990) (citation and internal quotation marks omitted).

  B. Discussion

        Hastings sues Savino, Morel, Mamalis, Diggs, and the City of Fort Myers

  under 42 U.S.C. § 1983. Section 1983 provides a cause of action against

  “[e]very person who, under color of any statute . . . of any State . . . subjects, or

  causes to be subjected, any citizen . . . to the deprivation of any rights,

  privileges, or immunities secured by the Constitution and laws[.]” The purpose

  of § 1983 is to deter state actors from using the badge of their authority to

  deprive individuals of their federally guaranteed rights and to provide relief to

  victims if such deterrence fails. Carey v. Piphus, 435 U.S. 257, 254-57 (1978).

        Defendants contend Hastings’ claims under § 1983 are barred by the

  doctrine espoused in Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the

  Supreme Court held that:

               [T]o recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by
               actions whose unlawfulness would render a conviction or
               sentence invalid, a § 1983 plaintiff must prove that the
               conviction or sentence has been reversed on direct appeal,




                                           10
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 11 of 19 PageID 1129




              expunged by executive order, declared invalid by a state
              tribunal authorized to make such determination, or called
              into question by a federal court’s issuance of a writ of
              habeas corpus, 28 U.S.C. § 2254. A claim for damages
              bearing that relationship to a conviction or sentence that
              has not been so invalidated is not cognizable under § 1983.

  Id. at 486-87. “When a state prisoner seeks damages in a § 1983 suit, the

  district court must consider whether a judgment in favor of the plaintiff would

  necessarily imply the invalidity of his conviction or sentence.” Id. at 487. “[I]f

  the district court determines that the plaintiff’s action, even if successful, will

  not demonstrate the invalidity of any outstanding criminal judgment against

  the plaintiff, the action should be allowed to proceed.” Id. “[A]s long as it is

  possible that a § 1983 suit would not negate the underlying conviction, then

  the suit is not Heck-barred.” Dyer v. Lee, 488 F.3d 876, 879-80 (11th Cir. 2007).

        Heck’s holding can be distilled into three main inquiries: (1) whether

  there is an underlying conviction or sentence; (2) whether a judgment for the

  plaintiff would imply the invalidity of the conviction or sentence; and (3)

  whether the underlying conviction or sentence has been invalidated or

  otherwise favorably terminated. Henry v. City of Mt. Dora, No. 5:13-cv-528-

  Oc-30PRL, 2014 WL 5823229, at *3 (M.D. Fla. Nov. 10, 2014).

         Here, there is an underlying conviction or sentence.         Hastings was

  convicted of violating the probation imposed in Case Number 14-CF-12. And

  Hastings cannot show his criminal sentence and conviction have been




                                          11
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 12 of 19 PageID 1130




  overturned.   He is currently incarcerated for aggravated stalking in Case

  Number 14-CF-12. (See Doc. 53-16).

        Based on the Court’s review of the record, the state court found Hastings

  violated his probation by violating a no-contact order barring communication

  with his ex-wife or daughter. Any claim that challenges the validity of the

  revocation—that is, that challenges the finding Hastings violated his no-

  contact order—must be dismissed. With that principle guiding the Court’s

  analysis, the Court examines whether the dismissal of the remaining counts

  sought is warranted.

        1. Defendant Savino’s Motion to Dismiss

        Savino argues that Counts II and V are barred by Heck. She is half right.

  Count II is an alleged due process violation against Savino for making a false

  declaration and/or affidavit before a grand jury/court. It alleges, “On or about

  March 27, 2018, Defendant SAVINO filed a Probable Cause Affidavit in Lee

  County, Florida case # 17MM-389, of which [sic] contained a statement that

  Plaintiff violated a No Contact Order in Lee County, Florida case # 13-DR-1298

  between August 13, 2016 and March 27, 2017.” (Doc. 27 at 13). Hastings

  alleges Savino had “absolutely no evidence of any restraining orders violations

  and thereby knew full well that by signing the Affidavit she was committing

  fraud upon the Court.” (Doc. 27 at 13). He also alleges that Savino “knowingly

  made false declaration of facts not supported by any evidence.” (Doc. 27 at 14).




                                        12
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 13 of 19 PageID 1131




        Count II is barred by Heck.       Hastings was convicted of violating

  probation in part because the state court found that he violated the no-contact

  order. But he now claims in Count II that Savino falsely said he violated the

  no-contact order. If successful, Hastings’ conviction would be invalid because

  Savino cannot falsely declare that Hastings violated the no-contact order when

  the state court independently found him to have done after the evidentiary

  hearing. At bottom, Hastings attempts to relitigate whether he violated the

  no-contact order through Count II, which is what Heck prevents.

        The same cannot be said for Count V. There, Hastings alleges that

  Savino “in an attempt to have the presiding Judge deny [his] Motion to Issue

  Subpoenas and Depositions, falsely stated under oath that the Plaintiff had

  ‘issued over 400 subpoenas against the alleged victim and used the process to

  harass the victim in the divorce case.’” (Doc. 27 at 22-23). Hastings claims

  Savino was aware he had issued only thirteen subpoenas, not 400. (Doc. 27 at

  23). He claims this violated his due process rights.

        Savino argues that Count V is barred by Heck. The Court disagrees. The

  state court revoked Hastings’ probation because he violated the no-contact

  order. Whether Savino lied about the number of subpoenas issued does not

  necessarily invalidate his conviction. Heck bars a § 1983 suit only when it is a

  “logical necessity” that judgment for the plaintiff in the suit would contradict

  the existing punishment. Dixon v. Hodges, 887 F.3d 1235, 1238 (11th Cir.




                                        13
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 14 of 19 PageID 1132




  2018). “So long as ‘there would still exist a construction of the facts that would

  allow the underlying [punishment] to stand, a § 1983 suit may proceed.” Id.

  (internal quotations and citation omitted). Here, it is logically possible both

  that Hastings violated the no-contact order and that Savino lied about the

  number of subpoenas issued. Thus, Heck does not bar this claim.

        The Court thus grants Savino’s motion as to Count II but denies it as to

  Count V.

     2. Officers Mamalis and Morel’s Motion to Dismiss as to Count III

        In Count III, Hastings brings a malicious prosecution claim against

  Officers Mamalis and Morals. The factual basis for this claim is as follows:

              An official criminal proceeding was commenced against
              [Hastings] for violating a restraining order, that clearly
              never occurred, and any reasonable public citizen or
              government official would have known there was no
              violation, as the facts clearly did not constitute a violation,
              because [Hastings] sent an email to non-parties (his 3
              children), not to any party to the Domestic Violence
              Injunction. It was later “forwarded” by an ex-wife to
              another ex-wife (whom was a party to the domestic violence
              order). This was beyond Plaintiff’s control or intent.

              Defendants MAMALIS and MOREL were the legal cause
              of this original proceeding by filing “illegally obtained”
              evidence and then alleging [Hastings] had violated the No
              Contact Order by legally sending his adult children a
              private/privileged email.

  (Doc. 27 at 16, ¶¶ 72-73).

        Hastings says that Mamalis and Morel violated the Fourth, Fifth, Sixth,

  Eighth, and Fourteenth Amendment in pursuing a malicious prosecution




                                            14
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 15 of 19 PageID 1133




  against him. “[T]he constituent elements of the common law tort of malicious

  prosecution include []: (1) a criminal prosecution instituted or continued by the

  present defendant; (2) with malice and without probable cause; (3) that

  terminated in the plaintiff accused’s favor; and (4) caused damage to the

  plaintiff accused.”   Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019)

  (cleaned up).

        Hastings’ claim for malicious prosecution against Momalis and Morel is

  not currently cognizable because it calls into question the validity of his

  conviction, which has not been overturned or set aside. See Heck, 512 U.S. at

  478-79 (dismissing § 1983 malicious prosecution lawsuit against prosecutors

  and investigators insofar as prisoner alleged that the investigation leading to

  his arrest was unlawful and arbitrary, that exculpatory evidence was

  destroyed, and that illegal voice identification procedure was used at trial).

  Contrary to Hastings’ allegations, he clearly did violate the no-contact order,

  and the investigation initiated by Momalis and Morel resulted in his

  conviction. To permit him to bring a malicious prosecution claim against them

  would permit an attack on the validity of his conviction. Though Hastings

  insists Momalis and Morel used an illegally obtained email as part of the

  investigation, the heart of the charge in Count III is the malicious prosecution

  claim. If he solely alleged Momalis and Morel illegally obtained the email, Heck

  would not bar the claim because it is logically possible for the email to have




                                         15
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 16 of 19 PageID 1134




  been illegally obtained and the conviction to stand. But Hastings does not

  allege that, instead using the illegally obtained evidence as part of his

  malicious prosecution claim. The charges in Count III are a broad attack on

  the officers for investigating Hastings for violating the no-contact order, an

  order he was later found to have violated. Two inconsistent judgments would

  result if Hastings successfully argued Mamalis and Morel lacked probable

  cause to investigate his alleged violation of the no-contact order when he

  imprisoned in part because he violated the no-contact order.

        If Hastings succeeds on his malicious prosecution claim, it would

  invalidate his current sentence. The Court thus grants Officers Mamalis and

  Morel’s motion to dismiss and dismisses Count III.

        3. Chief Diggs’ Motion to Dismiss as to Count VI

        In Count VI, Hastings alleges that Chief Diggs negligently supervised

  Officers Mamalis and Morel because he failed to act against them when they

  used the illegally obtained email as evidence in criminal proceedings against

  Hastings. (Doc. 27 at 24-25). In the Eleventh Circuit, courts “ask whether ‘it

  is possible that the facts could allow a successful § 1983 suit and the underlying

  conviction both to stand without contradicting each other.” Harrigan v. Metro

  Dade Police Department Station # 4, 977 F.3d 1185, 1193 (11th Cir. 2020)

  (cleaned up). Heck does not stand in the way of a § 1983 suit if, following the




                                         16
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 17 of 19 PageID 1135




  suit’s success, “there would still exist a construction of the facts that would

  allow the underlying conviction to stand.” Id.

        The Court does not think Heck bars this claim. If Hastings succeeded on

  his § 1983 claim against Chief Diggs, it would not necessarily invalidate his

  prison sentence. It is logically possible that Diggs negligently supervised the

  officers and that Hastings violated the no-contact order. Thus, Count VI

  against Diggs is not dismissed.

        4. City of Fort Myers’ Motion to Dismiss as to Count VII

        In Count VII, Hastings claims the City of Fort Myers, through the

  actions of Mamalis, Morel, and Diggs, breached its duty to exercise reasonable

  care in these ways:

              (A). Failure to properly identify an illegally hacked and
              forwarded email.

              (B). Failing to identify that no language inside the email
              violated the ‘No Contact Order,’ nor was it addressed to any
              party to the ‘No Contact Order,’ nor sent to any party of the
              ‘No Contact Order’ by Plaintiff.

              (C). Failure to be cognizant of the laws of the State of
              Florida pertaining to restraining orders and no contact
              criteria.

              (D). Failure to properly investigate the actions,
              motivations, statements, and evidence, provided by the two
              former wives of Plaintiff.

              (E). Responding to alleged complaints by persons with
              personal relationships with law enforcement officers who
              allow for these relationships to interfere with their duty to
              properly enforce the law in a neutral fashion.




                                           17
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 18 of 19 PageID 1136




        Hastings’ claim against the City of Fort Myers must be dismissed

  because it is based on a theory of vicarious liability. And a municipality cannot

  be liable under § 1983 on such a theory. See Monell v. Dep’t of Social Servs.,

  436 U.S. 658, 691 (1978) (“[W]e conclude that a municipality cannot be held

  liable solely because it employs a tortfeasor—or, in other words, a municipality

  cannot be held liable under § 1983 on a respondeat superior theory.”). The

  Court thus grants the City’s motion to dismiss.

                                  CONCLUSION

        The Court finds that it lacks jurisdiction to hear all remaining counts of

  the Third Amended Complaint except for Count IV against Defendant Stephen

  B. Russell, Count V against Defendant Savino, and Count VI against

  Defendant Diggs.    Those are the only counts proceeding in this case and

  Defendants Russell, Savino, and Diggs will be the only remaining defendants.

        Accordingly, it is now

        ORDERED:

        1. Plaintiff David Hastings’ Motion to Recuse (Doc. 61) is DENIED.

        2. Defendant Natalie Savino’s Motion to Dismiss (Doc. 53) is

           GRANTED in part and DENIED in part.

              a. The Court dismisses Count II but not Count V.

              b. Savino must answer the Third Amended Complaint on or before

                 March 22, 2021.




                                         18
Case 2:18-cv-00081-SPC-MRM Document 72 Filed 03/11/21 Page 19 of 19 PageID 1137




       3. Defendants City of Fort Myers, Derrick Diggs, Alisha Morel, and

          Nicolas Mamalis’ Motion to Dismiss (Doc. 56) is GRANTED in part

          and DENIED in part.

             a. The Court dismisses Counts III and VII but not Count VI.

             b. Diggs must answer the Third Amended Complaint on or before

                March 22, 2021.

       DONE and ORDERED in Fort Myers, Florida on March 8, 2021.




  Copies: All Parties of Record




                                      19
